DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 29-30 and 33 are currently under examination. Claims 31-32, 34-46 are withdrawn from consideration as non-elected species. Claim 29 is amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA )(b), with respect to claims 29-30 and 33 is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Van Pelt et al. (US 2009/0286942 A1), and in view of Nakajima et al. (JP 7-216015) with respect to claims 29-30 and 33 is amended as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 29-30 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Pelt et al. (US 2009/0286942 A1), and in view of Nakajima et al. (JP 7-216015).
Regarding claims 29-30 and 33, Van Pelt et al. teach a solid composition for polymerization an α-olefin comprising a compound containing Mg such as MgCl2 ([0029]-[0031] (applicant’s Mg and halogen), a compound having Ti such as TiCl4 (applicant’s titanium and halogen)([0047]), an internal electron donor ([0049]) and an external donor ([0092]). The internal and external electron donors can be the same such 3([0049]). The organosilicon compound is used in the preparation of the solid catalyst component, thus serving as "electron donors", and therefore it is used to prepare phthalate-free polyolefins.
Although Van Pelt et al. do not specifically teach the electron donor of Formula 1 as per applicant claims 29-30 and 33, Nakajima et al. a catalyst used for polymerization an α-olefin comprising an electron donative silicon compound selected from PhSi(OEt)3 ([0020]) and  organosilicon compound having the Chemical formula 1 as shown below ([0010] and [0040]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As we see above, the machine-generated English translation of Nakajima et al. indicates the organosilicon compound of component C containing the organosilicon compound of 2-(dimethoxymethylsilyl)-tetrahydrofuran taught by Nakajima et al. corresponds to the elected electron donors wherein R1x=tetrahydro-2H-furan ([0040]-[0041]), R1=RA of Chemical formula 3), R2y=CH3 an aliphatic group ([0010]), R3=CH3 ([0010]).
Another example [EA]2Si(OMe)2 taught by Nakajima et al. corresponds to the instant claimed electron donor, wherein one of [EA] is 2-tetrahydrofuran corresponding 
In light of the disclosure of Nakajima et al. of the equivalence and interchangeability of organosilicon compound PhSi(OEt)3 as disclosed in van Pelt et al. ([0049]), with organosilicon compound of 2-(dimethoxymethylsilyl)-tetrahydrofuran  or [EA]2Si(OMe)2 as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the PhSi(OEt)3 of van Pelt et al. with the of 2-(dimethoxymethylsilyl)-tetrahydrofuran or [EA]2Si(OMe)2 taught by Nakajima et al. as an alternative organosilicon compound as electron donors to obtain the invention as specified in the claim 29, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both of Nakajima et al. and Van Pelt et al. teach Ziegler-Natta catalyst comprising silicon compounds, one would have a reasonable expectation of success.
Applicant was required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. ”
2Si(OMe)2 unpatentable over the prior arts of Van Pelt et al. and Nakajima et al, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 29-30 and 33 have been considered but are moot in view of the amended ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732